Citation Nr: 0602799	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-12 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, associated with herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for diabetes mellitus, type 
II associated with herbicide exposure.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his diabetes mellitus is a result 
of exposure to herbicides while onboard the USS Kearsarge 
during service in Vietnam waters.  Specifically, he states 
that the spray equipment used for herbicides was stored 
onboard the ship and that as an aviation storekeeper he 
handled the full canisters to be loaded on planes and empty 
canisters upon their return.  He also recalled seeing skull 
and crossbones on the side of the drums.

The service personnel records show that the veteran served 
onboard the USS Kearsarge, while deployed in the Sea of Japan 
and off the coast of North Vietnam from July 11, 1966 to 
December 11, 1966, and October 12, 1967 to March 28, 1968.  

A review of the record shows that the RO has not made 
official attempts to verify whether or not the USS Kearsarge 
carried herbicide drums.    

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  A review of the claims file shows that no attempts 
have been made to contact the National Archives Records 
Administration (NARA) or the U.S. Navy, to obtain ship 
information and logs to verify whether herbicide drums were 
stored on the USS Kearsarge CVS-33 from July 11, 1966 to 
December 11, 1966, or from October 12, 1967 to March 1968.

Additionally, the two VCAA letters of record dated in 
September 2003 and July 2004 do not specify that the veteran 
should submit any additional evidence in his possession.  As 
such, the veteran should be issued another VCAA letter.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  Specifically, the 
veteran must be informed (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
service connection claim for diabetes 
mellitus, type II associated with 
herbicide exposure, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is 
expected to provide, and (4) request 
that the veteran provide any evidence in 
his possession that pertains to the 
claim.  He also must be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Veterans Benefits Act of 2003, 
38 U.S.C. §§ 5109B, 7112.  A record of 
his notification must be incorporated 
into the claims file.

2.  The AMC should contact the National 
Archives and Records Administration 
(NARA) and the U.S. Navy, and request 
copies of any ships records or logs that 
would verify whether herbicide drums 
were stored on the USS Kearsarge CVS-33, 
while it was deployed in the Sea of 
Japan and off the coast of North Vietnam 
from July 11, 1966 to December 11, 1966, 
or from October 12, 1967 to March 29, 
1968.  All attempts to secure all of the 
requested evidence, as well as any 
records obtained should be associated 
with the claims file.  If after making 
reasonable efforts to obtain the named 
records the AMC is unable to secure 
same, the AMC must notify the veteran 
and (a) identify the specific records 
the AMC is unable to obtain; (b) briefly 
explain the efforts that the AMC made to 
obtain those records; and (c) describe 
any further action to be taken by the 
AMC with respect to the claim.  The 
veteran must then be given an 
opportunity to respond.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


